NO. 12-17-00365-CR

                              IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JUSTIN CHAD MEREDITH,                                    §        APPEAL FROM THE 87TH
APPELLANT

V.                                                       §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                 §        ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
        Justin Chad Meredith appeals his conviction for possession of a controlled substance with
intent to deliver. In his sole issue, he argues that his punishment is excessive and grossly
disproportionate to the crime for which he was convicted. We affirm.


                                                 BACKGROUND
        Appellant was indicted for possession of a controlled substance with intent to deliver in
an amount of one gram or more but less than four grams, a second degree felony as alleged.1
Appellant made an open plea of “guilty” to the offense. The trial court accepted Appellant’s plea
and found him “guilty” as charged. At the punishment hearing, the State presented evidence that
Appellant had a prior federal conviction for possessing a pipe bomb, for which he served two
years of imprisonment and subsequently completed parole.2                      The record also showed that
Appellant did not comply with the terms of his presentencing release bond in that he failed drug
tests, stopped reporting to his bond supervision officer, and failed to make court-ordered



        1
            See TEX. HEALTH AND SAFETY CODE ANN. § 481.112(a), (c) (West 2017).
        2
           The record shows that Appellant failed drug tests while on federal parole, but he was ordered to complete
outpatient counseling, which he successfully achieved.
payments. After the hearing, the trial court sentenced Appellant to ten years of imprisonment.
This appeal followed.


                                CRUEL AND UNUSUAL PUNISHMENT
       In his sole issue, Appellant argues that the ten year sentence imposed by the trial court
is grossly disproportionate to the crime committed and amounts to cruel and unusual punishment.
       “To preserve for appellate review a complaint that a sentence is grossly disproportionate,
constituting cruel and unusual punishment, a defendant must present to the trial court a timely
request, objection, or motion stating the specific grounds for the ruling desired.” Kim v. State,
283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d); see also Rhoades v. State, 934
S.W.2d 113, 120 (Tex. Crim. App. 1996) (waiver of complaint of cruel and unusual punishment
under the Texas Constitution because defendant presented his argument for first time on
appeal); Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim. App. 1995) (defendant waived
complaint that statute violated his rights under the United States Constitution when raised for
first time on appeal); Mays v. State, 285 S.W.3d 884, 889 (Tex. Crim. App. 2009) (“Preservation
of error is a systemic requirement that a first-level appellate court should ordinarily review on its
own motion[;] . . . it [is] incumbent upon the [c]ourt itself to take up error preservation as a
threshold issue.”); TEX. R. APP. P. 33.1. A review of the record shows that Appellant lodged no
objection to the constitutionality of his sentence at the trial court level, and has, therefore, failed
to preserve error for appellate review. See Kim, 283 S.W.3d at 475; see also Rhoades, 934
S.W.2d at 120; Curry, 910 S.W.2d at 497; Mays, 285 S.W.3d at 889; TEX. R. APP. P. 33.1.
       However, despite Appellant’s failure to preserve error, we conclude his sentence does not
constitute cruel and unusual punishment. The Eighth Amendment to the Constitution of the
United States provides that “[e]xcessive bail shall not be required, nor excessive fines imposed,
nor cruel and unusual punishments inflicted.” U.S. CONST. amend. VIII. This provision was
made applicable to the states by the Due Process Clause of the Fourteenth Amendment.
Meadoux v. State, 325 S.W.3d 189, 193 (Tex. Crim. App. 2010) (citing Robinson v. California,
370 U.S. 660, 666–667, 82 S. Ct. 1417, 1420–21, 8 L. Ed. 2d 758 (1962)).
       The legislature is vested with the power to define crimes and prescribe penalties.
See Davis v. State, 905 S.W.2d 655, 664 (Tex. App.—Texarkana 1995, pet. ref’d); see
also Simmons v. State, 944 S.W.2d 11, 15 (Tex. App.—Tyler 1996, pet. ref’d). Courts have



                                                  2
repeatedly held that punishment which falls within the limits prescribed by a valid statute is not
excessive, cruel, or unusual. See Harris v. State, 656 S.W.2d 481, 486 (Tex. Crim. App.
1983); Jordan v. State, 495 S.W.2d 949, 952 (Tex. Crim. App. 1973); Davis, 905 S.W.2d at 664.
In this case, Appellant was convicted of possession of a controlled substance with intent to
deliver, the punishment range for which is two to twenty years of imprisonment. See TEX.
HEALTH   AND     SAFETY CODE ANN. § 481.112(a), (c) (West 2017); TEX. PENAL CODE ANN.
§ 12.33(a) (West 2011). Thus, the sentence imposed by the trial court falls within the range set
forth by the legislature. Therefore, the punishment is not prohibited as cruel, unusual, or
excessive per se. See Harris, 656 S.W.2d at 486; Jordan, 495 S.W.2d at 952; Davis, 905
S.W.2d at 664.
       Nevertheless, Appellant urges the court to perform the three part test originally set forth
in Solem v. Helm, 463 U.S. 277, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983). Under this test, the
proportionality of a sentence is evaluated by considering (1) the gravity of the offense and the
harshness of the penalty, (2) the sentences imposed on other criminals in the same jurisdiction,
and (3) the sentences imposed for commission of the same crime in other jurisdictions. Id., 463
U.S. at 292, 103 S. Ct. at 3011. The application of the Solem test has been modified by Texas
courts and the Fifth Circuit Court of Appeals in light of the Supreme Court’s decision
in Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991) to require a
threshold determination that the sentence is grossly disproportionate to the crime before
addressing the remaining elements. See, e.g., McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir.
1992), cert. denied, 506 U.S. 849, 113 S. Ct. 146, 121 L. Ed. 2d 98 (1992); see also Jackson v.
State, 989 S.W.2d 842, 845–46 (Tex. App.—Texarkana 1999, no pet.).
       We are guided by the holding in Rummel v. Estelle in making the threshold
determination of whether Appellant’s sentence is grossly disproportionate to his crime. 445 U.S.
263, 100 S. Ct. 1133, 63 L. Ed. 2d 382 (1980). In Rummel, the Supreme Court considered the
proportionality claim of an appellant who had received a mandatory life sentence under a prior
version of the Texas habitual offender statute for a conviction of obtaining $120.75 by false
pretenses. See id., 445 U.S. at 266, 100 S. Ct. at 1135. In that case, the appellant received a
life sentence because he had two prior felony convictions—one for fraudulent use of a credit
card to obtain $80 worth of goods or services and the other for passing a forged check in the
amount of $28.36. Id., 445 U.S. at 265–66, 100 S. Ct. at 1134–35. After recognizing the



                                                3
legislative prerogative to classify offenses as felonies and, further, considering the purpose of the
habitual offender statute, the court determined that the appellant’s mandatory life sentence did
not constitute cruel and unusual punishment. Id., 445 U.S. at 284–85, 100 S. Ct. at 1144–45.
         In this case, the offense committed by Appellant—possession of a controlled substance
with intent to deliver—is certainly no less serious than the combination of offenses committed by
the appellant in Rummel, while Appellant’s ten year sentence is far less severe than the
life sentence upheld by the Supreme Court in Rummel. Thus, it is reasonable to conclude that if
the sentence in Rummel is not constitutionally disproportionate, neither is the sentence assessed
against Appellant in this case. In his brief, Appellant makes a conclusory statement that his ten
year sentence is grossly disproportionate, stating that other sentences for the same convictions
resulted in “significantly” less harsh sentences. However, he cites to no authority to support this
contention. See TEX. R. APP. P. 38.1(i) (“[t]he brief must contain a clear and concise argument
for the contentions made, with appropriate citations to the authorities. . .”). Because we do not
conclude that Appellant’s sentence is disproportionate to his crime, we need not apply the
remaining elements of the Solem test. Appellant’s sole issue is overruled.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.

                                                                 GREG NEELEY
                                                                    Justice

Opinion delivered July 31, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2018


                                         NO. 12-17-00365-CR


                                    JUSTIN CHAD MEREDITH,
                                            Appellant
                                               V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 87th District Court
                     of Anderson County, Texas (Tr.Ct.No. 87CR-16-32863)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.